Citation Nr: 9904051	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-20 703A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an earlier effective date for service 
connection and compensation for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1944 to 
August 1947.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision by the RO which granted service connection for a 
back disorder and assigned a 20 percent rating effective from 
November 8, 1998.  The veteran appeals for an earlier 
effective date for service connection and compensation for 
the back disorder.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by the 
RO in November 1989; the veteran did not timely appeal this 
decision.

2.  The veteran's application to reopen his claim for service 
connection for a back disorder was received on November 8, 
1993.

3.  The RO awarded service connection and compensation 
benefits for a back disorder, effective from November 8, 1993 
(date of receipt of the reopened claim), with payment 
pursuant to the award being effective on December 1, 1993.


CONCLUSION OF LAW

The criteria for an earlier effective date, for service 
connection and compensation for a back disorder, have not 
been met.  38 U.S.C.A. §§ 5110, 5111, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.31, 3.400 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1944 to August 
1947.

During service the veteran sustained multiple injuries to the 
right lower extremity.

In October 1947, the RO granted service connection for 
residuals of the right lower extremity injuries.  This and 
subsequent rating decisions note the right lower extremity 
condition included a knee impairment, leg shortening, scars, 
and osteomyelitis.

In August 1989, the veteran filed his initial claim for 
service connection for a back disorder.  In support of his 
claim, he submitted multiple medical reports from 1985 to 
1989 which show that he was treated for a low back disorder 
including lumbosacral spine arthritis and stenosis.  

In November 1989, the RO denied the claim of service 
connection for a back disorder, stating that such condition 
was not shown in service and was not shown to be proximately 
due to or the result of his service-connected right leg 
condition.  In November 1989, the RO informed the veteran of 
the adverse action and of his appellate rights; he did not 
appeal.

On November 8, 1993, the RO received the veteran's 
application to reopen the claim of service connection for a 
back disorder.  In support of his claim, he submitted some 
previously considered evidence, such as records from 1989 
showing degenerative disease of the low back, and he 
submitted more recent evidence, such as medical records from 
1993 showing ongoing treatment for the low back condition.

In October 1994, the veteran underwent a VA examination.  One 
of the diagnoses was low back pain due to spinal arthritis, 
made more severe by shortening of his right leg.  

Based on the recent VA examination, the RO, in November 1994, 
granted secondary service connection for a low back disorder 
(arthritis of the low back) and assigned a 20 percent 
disability rating effective from November 8, 1993 (with 
payment effective from December 1, 1993).

In subsequent statement, the veteran disagreed with the 
assigned effective date.  He argued that he had reported 
having a back disorder since 1988 and that X-ray studies in 
1989 verified his disability.  He asserted he was entitled to 
an effective date from 1988.  In support of his claim for an 
earlier effective date, he submitted medical records from 
1989 which show that he had a back disorder.

In February 1995, the RO denied the claim for an earlier 
effective date.

VA medical reports from 1995 and 1998 show that the veteran 
continued to be treated for his low back condition.


II.  Analysis

The veteran and his representative claim service connection 
and compensation for a back disorder should be made effective 
from an earlier date than November 8, 1993, which the RO has 
assigned.  They argue, in essence, that benefits should be 
effective based on his claim filed in 1989, at which time 
there were records from 1985 to 1989 which showed that he had 
a back disorder.  

The veteran's August 1989 claim for service connection for a 
back disorder was denied by the RO in November 1989 based on 
a finding that the veteran's back disorder was not directly 
due to service and was not secondary to his service-connected 
disabilities.  The 1989 RO decision was not timely appealed.  
Consequently, the decision became final.  38 U.S.C.A. § 7105.

Inasmuch as the 1989 RO decision is final, the effective date 
for service connection for a back disorder must be determined 
in relation to a subsequent reopened claim supported by new 
and material evidence.  A final decision can be reopened upon 
the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  The law unambiguously provides that 
when a claim is reopened with new and material evidence after 
a final disallowance, the effective date of service 
connection and compensation may be no earlier than the date 
of VA receipt of the application to reopen.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).

On November 8, 1993, the RO received the veteran's 
application to reopen his claim.  The claim was reopened and 
granted by the RO based on an October 1994 VA examiner's 
assessment that the low back disorder was aggravated by the 
service-connected shortening of the right leg (i.e., 
secondary service connection).  Service connection and 
compensation for the low back disorder were granted effective 
from November 8, 1993.

The RO assigned the earliest effective date legally permitted 
in this case, November 8, 1993 (date of RO receipt of 
application to reopen the claim supported by new and material 
evidence), for the award of service connection and 
compensation for a back disorder.  The RO correctly made 
payment, pursuant to the award, effective from December 1, 
1993, in accordance with legal authority that mandates that 
the period of payment is to commence on the first of the 
month following the month in which the award became 
effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection and compensation for a 
back disorder, and the claim must be denied.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).


ORDER

An earlier effective date for service connection and 
compensation for a back disorder is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

